Mr. Chief Justice Craig delivered the opinion of the court: This is an appeal from a judgment of the county court of Cook county rendered on the hearing of the application of the county collector for judgment against the property of appellant, Robert J. Gunning, for taxes for the year 1915. The objections to the taxes and the decision of the court were the same as in the cases of People v. Day, (ante, p. 543,) and People v. Huey, (ante, p. 561,) and the decisions in those cases are controlling here. For the reasons given in the opinions in those cases the judgment is affirmed in part and reversed in part and the cause remanded. .Reversed, in part and remanded.